DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 02/22/2021, are acknowledged and entered.  
Claims 15-35 are pending and under examination.

Response to Arguments
Applicants' arguments, filed 02/22/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Construction
	The Examiner maintains that the broadest reasonable interpretation of amended Claims 15 and 26 allows for active agents in addition to those specified.
	The claims contain two transitional terms: “comprising” follows the preamble of Claims 15 and 26 and the second transitional phrase “consists of” in the body of the claim follows “the active agent” and precedes “at least two active ingredients selected from the group consisting of”.  	
During prosecution, the claims are given their broadest reasonable meaning in light of the specification. Morris, 127 F.3d at 1053-54. Moreover, it is well-established that "`[c]omprising' is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim." Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501 (Fed. Cir. 1997). Following these principles, the Examiner construes the claims to not be limited to the recited active agents. Each pending claim contains the open-ended transition term "comprising."  
Applicants’ arguments that the claims contain the closed-ended transition term "consists," and that that term narrows the entire claim, is unpersuasive. The reasonable interpretation of the claims containing both of the terms "comprising" and "consists of" is that the term "consists of" limits the "active agent" language to the subsequently recited active agents, but the earlier term "comprising" means that the claims can include those active agents plus other active agents. Read in context, the claims thus do not preclude kits and compositions having additional active agents.
Put differently, the claims circumscribe kits and compositions “comprising an active agent” and that active agent “consists of at least two active ingredients” selected from the recited Markush grouping.  The transitional phrase “comprising” following the preamble of Claims 15 and 26 is open-ended and does not preclude the presence of other active agents in the kits and compositions.  
The current fact pattern is analogous to that found in In re Crish, 393 F.3d 1253, 73 U.S.P.Q.2d 1364 (Fed. Cir. 2004).  In Crish, Appellants claimed a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1, wherein said portion consists of the nucleotide sequence from 521 to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has promoter activity.  The Court held that while “the portion” was closed to the nucleotide sequence from 521 to 2473 of SEQ ID NO:1, the “comprising” language allowed for other portions to be present.  Such is the case here.  Applicant cannot recite kits and compositions “comprising” an active agent, and then argue the kits and compositions cannot comprise active agents not expressly recited.  
	
Claim Rejections - 35 USC § 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The amendments to Claims 15 and 26 render the claims unclear exactly what the “at least two active ingredients” are selected from.
	Claims 15 and 26 have been amended to recite:

    PNG
    media_image1.png
    149
    691
    media_image1.png
    Greyscale

Thus, the Markush group of “at least two active ingredients” is a selection from the group consisting of (a) terconazole and (b) at least one anti-cancer agent selected from the group consisting of one or more microtubule inhibitors, topoisomerase inhibitors, platins, alkylating agents, and anti-metabolites.
	This renders the claims unclear because it appears one could select at least two anti-cancer agents selected from the group consisting of one or more microtubule inhibitors, topoisomerase inhibitors, platins, alkylating agents, and anti-metabolites and not select terconazole as an active ingredient. Put differently, while at least one anti-cancer from the recited group must be selected as one of the “at least two active ingredients”, it is unclear if one could select all of the “at least two active ingredients” from the list of anti-cancer agents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 15-35 remain rejected under 35 U.S.C. 103(a) as being unpatentable over LEE ET AL. (US 2006/0241122 A1; Published Oct. 26, 2006) (Cited by Applicants in IDS filed 05/06/2019) in view of TOURNIGAND ET AL. (Journal of Clinical Oncology, 2004, vol. 22, no. 2, pages 229-237).

Claimed Invention
	The instant claims recite kits and compositions comprising an active agent for the treatment of bladder cancer, wherein the active agent consists of at least two active ingredients, said active ingredients selected from the group consisting of:
(a) terconazole; and 
(b) at least one anti-cancer agent selected from the group consisting of one or more microtubule inhibitors, topoisomerase inhibitors, platins, alkylating agents, and anti-metabolites.
As discussed supra, the broadest reasonable interpretation of the claims, consistent with the “comprising” transitional phrase, does not preclude the presence of other, additional active ingredients.

Teachings of LEE ET AL.
	Lee et al. disclose compositions, methods, and kits for the treatment of neoplasms.  See Abstract.
	Lee et al. disclose that the combination of an azole and an HMG-CoA reductase inhibitor is more effective in reducing the growth of neoplastic cells than either agent alone. Thus, these agents, as well as their structural or functional analogs, can be used in an antineoplastic combination of the invention. See page 1, [0007]; page 3, [0028].
	Accordingly, in one aspect, Lee et al. disclose the invention features a method for treating a patient who has a neoplasm (e.g., cancer) or is at risk for developing a neoplasm by administering to the patient an HMG-CoA reductase inhibitor and an azole, wherein the compounds are administered simultaneously or within 28 days of each other in amounts sufficient to inhibit or prevent the growth of the neoplasm. Suitable HMG-CoA reductase inhibitors include, but are not limited to simvastatin, lovastatin, mevastatin, pravastatin, monacolin M, monacolin X, fluvastatin, atorvastatin, cerivastatin, rosuvastatin, fluindostatin, velostatin, compactin, dihydrocompactin, rivastatin, dalvastatin, and pitavastatin. Suitable azoles include, but are not limited to, fluconazole, itraconazole, hydroxyitraconazole, posaconazole, saperconazole, ketoconazole, clotrimazole, terconazole, econazole, tioconazole, oxiconazole, butoconazole, and miconazole. See page 1, [0008]; page 3, [0033]; Claims 1-7.
	As per Claims 16-25 and 27-35, Lee et al. disclose the invention also features a method for treating a patient having cancer in which the foregoing method is performed in combination with an additional treatment for cancer, such as surgery, radiation therapy, chemotherapy, immunotherapy, anti-angiogenesis therapy, or gene therapy. The two treatments are typically within six months of each other, and may be performed concurrently. Preferably, the additional treatment is chemotherapy. Most preferably, the additional treatment includes administering to a patient cisplatin, daunorubicin, doxorubicin, etoposide, methotrexate, mercaptopurine, 5-fluorouracil, hydroxyurea, vinblastine, vincristine, paclitaxel, or any combination thereof. See page 1, [0012]; page 4, [0038]; Claim 24.
	Also as per Claims 16-25 and 27-35, Lee et al. disclose an "antiproliferative agent" is meant a compound that, individually, inhibits the growth of a neoplasm. Antiproliferative agents include, but are not limited to microtubule inhibitors, topoisomerase inhibitors, platins, alkylating agents, and anti-metabolites. Particular antiproliferative agents include paclitaxel, gemcitabine, doxorubicin, vinblastine, etoposide, 5-fluorouracil, carboplatin, altretamine, aminoglutethimide, amsacrine, anastrozole, azacitidine, bleomycin, busulfan, carmustine, chlorambucil, 2-chlorodeoxyadenosine, cisplatin, colchicine, cyclophosphamide, cytarabine, cytoxan, dacarbazine, dactinomycin, daunorubicin, docetaxel, estramustine phosphate, floxuridine, fludarabine, gentuzumab, hexamethylmelamine, hydroxyurea, ifosfamide, imatinib, interferon, irinotecan, lomustine, mechlorethamine, melphalen, 6-mercaptopurine, methotrexate, mitomycin, mitotane, mitoxantrone, pentostatin, procarbazine, rituximab, streptozocin, tamoxifen, temozolomide, teniposide, 6-thioguanine, topotecan, trastuzumab, vincristine, vindesine, and vinorelbine. See page 2, [0019].
	Lee et al. teach formulation of pharmaceutical compositions and kits. See page 3, [0036]-[0037];  Claims 25-28.
	Lee et al. demonstrate inhibition of colorectal carcinoma cells in vitro comprising contacting the cells with atorvastatin and terconazole, wherein 19.0 M terconazole and 18 M atorvastatin exhibits 78.4% inhibition. Notably, terconazole by itself also elicits 94.8% inhibition at a dose of 38 M. See Example 21.

Teachings of TOURNIGAND ET AL.
	Tournigand et al. disclose in metastatic colorectal cancer, phase III studies have demonstrated the superiority of fluorouracil (FU) with leucovorin (LV) in combination with irinotecan or oxaliplatin over FU + LV alone. See Abstract.
Tournigand et al. disclose irinotecan and oxaliplatin have demonstrated survival improvement, when given either alone or in combination with LV+FU, in first- or second-line therapy.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, the cited prior art disclose treatment of neoplasms, including colorectal cancer, comprising administration of an azole such as terconazole and an HMG-CoA reductase inhibition, which administration can be combined with other chemotherapy including microtubule inhibitors, topoisomerase inhibitors, platins, alkylating agents, and anti-metabolites.  See LEE ET AL.
The cited prior art teaches that in metastatic colorectal cancer, phase III studies have demonstrated the superiority of fluorouracil (FU) with leucovorin (LV) in combination with irinotecan or oxaliplatin over FU + LV alone and irinotecan and oxaliplatin have demonstrated survival improvement, when given either alone or in combination with LV+FU, in first- or second-line therapy. See Tournigand et al.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of the references and formulate terconazole in a kit or composition with an HMG-CoA reductase inhibitor (LEE ET AL.) for use in the treatment of neoplasms such as colorectal cancer and optionally including one or more anti-cancer agents also known to be useful in treating the intended neoplasm (LEE ET AL. and TOURNIGAND ET AL.).
Alternatively, as Lee et al. teach combination therapy with an azole such as terconazole and an HMG-CoA reductase inhibitor can be further combined with other chemotherapy including microtubule inhibitors, topoisomerase inhibitors, platins, alkylating agents, and anti-metabolites, it would have been prima facie obvious to formulate kits and compositions comprising any combination of such active agents for use in such combination therapy, for example:
 A) an azole combined other chemotherapy including microtubule inhibitors, topoisomerase inhibitors, platins, alkylating agents, and anti-metabolites (which combination could then be administered with an HMG-CoA reductase inhibitor);
B)  an HMG-CoA reductase inhibitor combined other chemotherapy including microtubule inhibitors, topoisomerase inhibitors, platins, alkylating agents, and anti-metabolites (which combination could then be administered with an azole);
C) an azole combined with an HMG-CoA reductase inhibitor (which combination could then be administered in combination with other chemotherapeutic agents); or
D) an azole combined with an HMG-CoA reductase inhibitor combined with other chemotherapy including microtubule inhibitors, topoisomerase inhibitors, platins, alkylating agents, and anti-metabolites.
It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:

 “...we think it clear that it is a standard practice in this art to combine ingredients.”   
Here, as atorvastatin and terconazole have demonstrated inhibitory activity against colorectal cancer in vitro (LEE ET AL.), it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to combine atorvastatin and terconazole in a kit/composition with additional anti-cancer agents also known to be used in the treatment of colorectal cancer, e.g., 5-fluorouracil and/or oxaliplatin and/or irinotecan, as encompassed by instant claims 15-17, 21-24, 26-28, and 32-35.
	Alternatively, as atorvastatin and terconazole have demonstrated inhibitory activity against colorectal cancer in vitro (LEE ET AL.) and Lee et al. teach they can be administered in combination with additional anti-cancer agents, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to combine atorvastatin and/or terconazole in a kit/composition with other anticancer agents for use in the methods disclosed in Lee et al.  
	As the claims require kits/compositions comprising a) terconazole and b) at least one anti-cancer agent selected from the group consisting of one or more microtubule inhibitors, topoisomerase inhibitors, platins, alkylating agents, and anti-metabolites, a kit/composition comprising a) terconazole, b) 5-fluorouracil and/or oxaliplatin and/or irinotecan, and c) an HMG-CoA reductase inhibitor as suggested and motivated by the combined teachings of the cited prior art falls within the scope of the instant claims.  Alternatively, a kit/composition comprising a) terconazole and b) 5-fluorouracil and/or oxaliplatin and/or irinotecan for use in combination with administration of an HMG-CoA reductase inhibitor as taught in Lee et al. would be equally prima facie obvious to a person of ordinary skill in the art.

Response to Arguments
	Applicants argue that, as amended, the claims are directed to kits and composition having an active agent, wherein said active agent includes at least two active ingredients, one of which is terconazole and the others are drawn from the enumerated classes of agents. Applicants argue the transition phrase “consisting of’ provides a strong presumption that the claim is closed off to unrecited elements. Applicants respectfully submit that the claims very clearly exclude the possibility that non-recited active ingredients, e.g., HMG-CoA inhibitors, can be present in the claimed kits and compositions.
	In response, the Examiner maintains, for the reasons of record and as discussed supra, that the transitional phrase “comprising” following the preamble allows for the inclusion of other active agents. One cannot use “open” language (“comprising”) and argue the claims are closed to a specific active agent.  While the “least two active ingredients” are closed to the recited terconazole and drawn from the enumerated classes of agents, this does not preclude, once those “at least two” are selected, from adding other active not recited.  The “comprising” transitional phrase is open language and allows for the inclusion of anything not expressly recited.
See In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue "related to purified DNA molecules having promoter activity for the human involucrin gene (hINV)." Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to "a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has promoter activity," the court stated that the use of "consists" in the body of the claims did not limit the open-ended "comprising" language in the claims (emphases added). Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition phrase "consists" did not limit the claims to only the recited numbered nucleotide sequences of SEQ ID NO:1 and that "the transition language ‘comprising’ allowed the claims to cover the entire involucrin gene plus other portions of the plasmid, as long as the gene contained the specific portions of SEQ ID NO:1 recited by the claim[s]." Id. at 1256, 73 USPQ2d at 1366.).
Here, the claims relate to kits and compositions comprising an active agent for the treatment of bladder cancer, wherein the active agent consists of at least two active ingredients, said active ingredients selected from the group consisting of:
(a) terconazole; and 
(b) at least one anti-cancer agent selected from the group consisting of one or more microtubule inhibitors, topoisomerase inhibitors, platins, alkylating agents, and anti-metabolites.
As in In re Crish, the transition phrase "consists of" does not limit the claims to only the recited active agents because the transition language “comprising” allows the claims to cover kits and composition comprising terconazole plus other active agents, as long as the kits and compositions contain terconazole and at least one of the enumerated anticancer agents.  This is akin to Markush group language reciting a closed list, e.g., selected from the group consisting of one or more microtubule inhibitors, topoisomerase inhibitors, platins, alkylating agents, and anti-metabolites.  It is well-settled that such lists require a selection from the recited list but do not foreclose additional selections in addition to the required selection from the recited list.  Put differently, a composition comprising an anticancer agent selected from the group consisting of one or more microtubule inhibitors, topoisomerase inhibitors, platins, alkylating agents, and anti-metabolites requires the composition comprise an anticancer agent selected from one or more microtubule inhibitors, topoisomerase inhibitors, platins, alkylating agents, and anti-metabolites, e.g., cisplatin [platins], but does not exclude a composition comprising cisplatin and atorvastatin.  
	Furthermore, as terconazole is taught to be useful in treating cancer in combination with HMG-CoA inhibitors and such combinations are taught to be useful in combination with additional anticancer agents, including those recited in the claims, any the following combinations would have been prima facie obvious to a person of ordinary skill in the art:
A) terconazole combined other anticancer agents including microtubule inhibitors, topoisomerase inhibitors, platins, alkylating agents, and anti-metabolites (which combination could then be administered with an HMG-CoA reductase inhibitor);
B)  an HMG-CoA reductase inhibitor combined other anticancer agents including microtubule inhibitors, topoisomerase inhibitors, platins, alkylating agents, and anti-metabolites (which combination could then be administered with terconazole);
C) terconazole combined with an HMG-CoA reductase inhibitor (which combination could then be administered in combination with other chemotherapeutic agents); or
D) terconazole combined with an HMG-CoA reductase inhibitor combined with other chemotherapy including microtubule inhibitors, topoisomerase inhibitors, platins, alkylating agents, and anti-metabolites.
Combining known chemotherapeutic agents for use in the treatment of cancer is routine and commonplace in the art of chemotherapy.  The cited prior art expresses teaches terconazole is a useful anticancer agent in combination with an HMG-CoA reductase inhibitor.  The prior art teaches such combination chemotherapy can be further combined with other known anticancer agents.  As such, any combination of terconazole and/or an HMG-CoA reductase inhibitor and/or an anticancer agents disclosed in Lee et al. would have been prima facie obvious to a person of ordinary skill in the art and reasonably expected to have anticancer activity.
For the above reasons and those already of record the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629   
                                                                                                                                                                                                     UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038